             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:19-cv-00009-MR


NEXUS TECHNOLOGIES, INC.,         )
DANIEL CONTI, and BENJAMIN        )
BOMER,                            )
                                  )
                   Plaintiffs,    )
                                  )
     vs.                          )                 ORDER
                                  )
UNLIMITED POWER LTD. and          )
CHRISTOPHER J. PETRELLA,          )
                                  )
                   Defendants.    )
________________________________ )
                                  )
UNLIMITED POWER LTD. and          )
CHRISTOPHER J. PETRELLA,          )
                                  )
         Counterclaim-Plaintiffs, )
                                  )
     vs.                          )
                                  )
NEXUS TECHNOLOGIES, INC.,         )
DANIEL CONTI, BENJAMIN BOMER, )
and EDWARD PRATHER,               )
                                  )
         Counterclaim-Defendants. )
________________________________ )

     THIS MATTER is before the Court on the Defendants/Counterclaim-

Plaintiffs’ motion for the admission of attorney Ashley B. Summer as counsel




       Case 1:19-cv-00009-MR Document 117 Filed 04/19/21 Page 1 of 2
pro hac vice. [Doc. 116]. Upon careful review and consideration, the Court

will allow the motion.

      IT IS, THEREFORE, ORDERED that the Defendants/Counterclaim-

Plaintiffs’ motion [Doc. 116] is ALLOWED, and Ashley B. Summer is hereby

granted pro hac vice admission to the bar of this Court, payment of the

required admission fee having been received by the Clerk of this Court.

      IT IS SO ORDERED.
                          Signed: April 19, 2021




                                         2



       Case 1:19-cv-00009-MR Document 117 Filed 04/19/21 Page 2 of 2
